Citation Nr: 1206035	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-18 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1992 to May 2005, including confirmed service in Kosovo, Bosnia and Southwest Asia.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for entitlement to service connection for tinnitus, presently on appeal.  The decision also denied service-connection claims for tonsillectomy, sinusitis/rhinitis, headaches, and depression/anxiety.  

Subsequently, in a May 2009 rating decision, the RO granted service connection for an adjustment disorder with mixed anxiety and depression (a type of acquired psychiatric disorder).  As this determination constitutes a full grant of the benefits sought as to this claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran had initiated an appeal of the remaining issues (tinnitus, tonsillectomy, sinusitis/rhinitis, and headaches) by a timely notice of disagreement (NOD), upon which the RO furnished a statement of the case (SOC) for these issues in April 2009.  In response, though, the Veteran's former attorney submitted a substantive appeal (VA Form 9 or equivalent) in June 2009 that expressed intent to perfect an appeal for the tinnitus claim, but did not express any intent to appeal the additional service-connection claims of tonsillectomy, sinusitis/rhinitis, and headaches.  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  
The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

Here, though, VA has closed appeals for the additional service-connection claims of tonsillectomy, sinusitis/rhinitis, and headaches.  The RO expressly declined to certify these particular claims for appeal (VA Form 8), indicating that no VA Form 9 was received.  Rather, the RO certified for appeal (VA Form 8) only the issue of service connection for tinnitus in December 2011.  Moreover, the Board finds that the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy.  Here, the Veteran has not submitted any statements indicating that he wished to appeal the matters of the tonsillectomy, sinusitis/rhinitis, and headaches, or that he currently believes the matters are on appeal.  The Board concludes that the issues regarding service connection for tonsillectomy, sinusitis/rhinitis, and headaches are not currently on appeal.

The Veteran requested a Travel Board hearing, but subsequently failed to appear to appear for the hearing scheduled for December 2011.  He did not offer an explanation or request to reschedule his hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that the Veteran was previously represented during the pendency of the appeal by Michael A. Steinberg, attorney-at-law.  This attorney then withdrew representation, prior to the RO's certification of the appeal.  
38 C.F.R. § 20.600, 20.608(a) (2011).

FINDING OF FACT

The Veteran has had continuous tinnitus since military service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends his tinnitus began in service.  For the reasons set forth below, the Board finds that the evidence supports his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.


Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board acknowledges the Veteran presently has a tinnitus disability in his ears.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Notably, the September 2005 VA examiner found the Veteran's "tinnitus is considered pathologically normal as it is infrequent and non-interfering."  He nonetheless would be competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any tinnitus.  
However, there is a documented in-service complaint of "ringing of the ears" on his Southwest Asia Post-Deployment Health Assessment, dated in December 2003.  


Moreover, several in-service audiological evaluations indicate routine noise exposure in his duties in the tool room and avionics.  See audiological evaluations dated in June 1992, November 1993, November 1994, October 1995, January 1998, March 1999, February 2001 and April 2004.  Other service treatment records show he had a military occupational specialty as a helicopter pilot in Iraq in 2003.  His DD Form 214 shows confirmed service in Kosovo, Bosnia and Southwest Asia.  Altogether, these service records confirm the Veteran suffered noise exposure throughout service, and at least some in-service indication of tinnitus, coincident with the circumstances of his service.  

However, there is no competent medical nexus evidence that either supports or negates the possibility of an etiological link from his current tinnitus to service, particularly as due to his in-service acoustic trauma.  In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In this regard, the Board points out that along with the positive opinions of record, the record suggests continuity of symptomatology since service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is competent to report symptoms of persistent symptoms of ringing in his ears since service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  


The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  As mentioned, there are service treatment records suggesting repeated acoustic trauma throughout his period of service due to his in-service duties in the tool shop, flight line in Kosovo and Bosnia, and an in-service complaint of tinnitus during his service as a helicopter pilot in Iraq.  At his post-service VA audio examination in September 2005, he asserted he had continued to experience a ringing sound in his ears over many years.  

Especially in the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These competent and credible lay statements are highly probative evidence of continuity of symptomatology of a chronic tinnitus condition.   The fact that the Veteran reported a history of intermittent tinnitus as a child does little to mitigate the current finding that he has experiencing recurrent tinnitus since service.

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for tinnitus.  

ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


